                         Case 20-11835-JTD              Doc 556        Filed 11/02/20         Page 1 of 11




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------- x
                                                                   :
         In re:                                                    :   Chapter 11
                                                                   :
         GLOBAL EAGLE ENTERTAINMENT                                :   Case No. 20-11835 (JTD)
         INC., et al.,1                                            :
                                                                   :   (Jointly Administered)
                             Debtors.                              :
                                                                   :   Hearing Date: November 5, 2020 at 2:00 p.m. (ET)
         --------------------------------------------------------- x

                                      REPLY OF LATHAM & WATKINS LLP
                                  IN SUPPORT OF MONTHLY FEE APPLICATION

                  Global Eagle Entertainment Inc. and its debtor affiliates, as debtors and debtors in

         possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), submit this reply

         (this “Reply”) to the objection [Docket No. 468] of BMG Rights Management (US), LLC

         (“BMG” and the “BMG Objection”) to the First Monthly Application of Latham & Watkins LLP

         for Allowance of Compensation for Services Rendered and for Reimbursement of Expenses as Co-

         Counsel to Debtors and Debtors in Possession for the Period From July 22, 2020 Through August

         31, 2020 [Docket No. 407] (“Latham” and the “Monthly Fee Application”),2 and respectfully

         represent as follows:




         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
             Global Eagle Entertainment Inc. (7800), Airline Media Productions, Inc. (2314), Emerging Markets
             Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
             Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
             (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications
             Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
             Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
             (9831). The Debtors’ address is 1821 E. Dyer Road, Suite 125, Santa Ana, California 92705.
         2
             Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
             Monthly Fee Application.
27280479.1
                       Case 20-11835-JTD         Doc 556       Filed 11/02/20    Page 2 of 11




                                                       REPLY

                1.      The Debtors commenced the Chapter 11 Cases after entering into a restructuring

         support agreement (the “RSA”) with the Ad Hoc DIP and First Lien Lender Group that, among

         other things, provided for the Debtors initiating a sale process for all or substantially all of their

         assets, as well as financing the Debtors’ operations and administration of the Chapter 11 Cases.

         Although the Debtors benefited from entering into the chapter 11 process with the RSA, the

         Chapter 11 Cases were not “prepackaged.” Since the Petition Date, the Debtors, together with

         Latham and their other advisors, have worked tirelessly to implement a Court-approved sale

         process with a view towards maximizing the value of the Debtors’ assets, while simultaneously

         working to stabilize their multinational business operations during the global COVID-19

         pandemic, including by obtaining approval of postpetition financing necessary to administer the

         Chapter 11 Cases.

                2.      These efforts have culminated in the entry of the Order (A) Approving the Asset

         Purchase Agreement, (B) Authorizing the Sale of Assets, (C) Authoring the Assumption and

         Assignment of Contracts and Leases, and (D) Granting Related Relief [Docket No. 518]

         (the “Sale Order”) less than three months after the Petition Date and in accordance with the Court-

         approved sale timeline, which will ensure that the Debtors are able to preserve and maximize value

         for their stakeholders, including their customers, employees, and vendors on a go-forward basis.

         The Sale Order also includes a settlement between the Debtors, the Creditors’ Committee, and the

         Ad Hoc DIP and First Lien Lender Group, which was reached on the eve of the Sale Hearing, that

         provides for recovery to unsecured creditors and paves the way for a liquidating chapter 11 plan.




27280479.1
                                                           2
                         Case 20-11835-JTD             Doc 556         Filed 11/02/20       Page 3 of 11




         As the Court is aware, the sale process was subject to significant litigation, both in connection with

         the Court’s approval of the Debtors’ bidding procedures and the entry of the Sale Order.3

                  3.       The Compensation Period,4 which itself was approximately 40 days, covered

         several crucial hearings in the Chapter 11 Cases, including the first day hearing and the contested

         hearing on the Debtors’ bidding procedures and final approval of the Debtors’ postpetition

         financing. The Chapter 11 Cases and the Debtors’ business operations are complex, involve

         significant international and cross-border issues, and have required the Debtors, Latham, and all

         of the Debtors’ (and the Creditors’ Committee’s) advisors to manage a fulsome sale process in

         addition to the day-to-day, multi-party disputes at issue in the Chapter 11 Cases. Latham’s depth

         and ability to manage a complex chapter 11 restructuring, including its ability to use specialist and

         international resources in an efficient manner, is one of the reasons Latham was retained by the

         Debtors as chapter 11 counsel. See Declaration of Christian M. Mezger in Support of the

         Application of Debtors for Entry of Order Authorizing the Employment and Retention of Latham

         & Watkins LLP as Bankruptcy Co-Counsel Effective as of Petition Date [Docket No. 155-4]

         (the “Retention Declaration”) ¶¶ 3-6. Further, the ability to bring such depth and expertise to

         bear on the myriad issues arising in the Chapter 11 Cases promotes efficiency.

                  4.       The Debtors respectfully submit that the fees and expenses sought in the Monthly

         Fee Application are reasonable and appropriate in light of the scope and complexity of the Chapter

         11 Cases. As described in the Retention Declaration, Latham’s fees are comparable to market

         rates charged by similar law firms and comparable to those charged by Latham in chapter 11 and



         3
             Indeed, BMG itself previously filed an objection [Docket No. 122] to the Court’s approval of the Debtors’ bidding
             procedures, which objection was overruled in connection with the entry of the bidding procedures order and
             following BMG’s litigation of its objection and questioning of the Debtors’ witnesses at the respective hearing.
         4
             As defined in the compensation procedures approved by the Court [Docket Nos. 262 & 461] (collectively,
             the “Compensation Procedures”).
27280479.1
                                                                   3
                         Case 20-11835-JTD             Doc 556        Filed 11/02/20       Page 4 of 11




         non-chapter 11 matters. See Retention Declaration ¶¶ 7-10. The BMG Objection, which consists

         almost entirely of blanket assertions that Latham’s fees are too high, without any supporting

         explanation or identifying specifically problematic time entries,5 is insufficient to establish that

         Latham’s fees are unreasonable.

                  5.       The BMG Objection should therefore be overruled and the fees and expenses

         sought in the Monthly Fee Application should be approved as fair and reasonable subject to interim

         and final approval pursuant to the Compensation Procedures. BMG should not be permitted to use

         a non-specific objection to hold up payment of the entirety of the fees and expenses sought in the

         Monthly Fee Application. Indeed, the Compensation Procedures provide that allowance of

         Latham’s fees are subject to further review in connection with their approval on an interim and

         final basis, at which time the Court will also have the benefit of review and input from the Fee

         Examiner (as defined in the Compensation Procedures).

                  6.       Before scheduling the hearing on this matter, Latham attempted to reach a

         consensual resolution with counsel to BMG to avoid the need for a hearing, requesting that BMG

         consent to release of 80% of fees and 100% of expenses consistent with the Compensation

         Procedures, subject to the interim and final review and approval process established by the

         Compensation Procedures, which would have fully preserved BMG’s rights without requiring a

         hearing. See E-mail Correspondence with G. Fox attached as Exhibit A hereto. However, BMG

         refused.




         5
             The sole exception to this in the BMG Objection relates to research performed by a Latham junior associate on a
             contested tax issue totaling less than 15 hours in the aggregate. See BMG Objection ¶ 26.
27280479.1
                                                                  4
                       Case 20-11835-JTD         Doc 556      Filed 11/02/20     Page 5 of 11




                     LATHAM’S FEES AND EXPENSES ARE FAIR AND REASONABLE

                7.      BMG’s principal objection to the Monthly Fee Application appears to be that too

         many Latham professionals are involved in the Chapter 11 Cases. See BMG Objection ¶ 20. BMG

         also makes the non sequitur that the “case is not unique as evidenced by the large number of

         attorneys staffed on each matter and numerous inter-office conferences described in the

         Application.” Id. The BMG Objection relies on baseless allegations that Latham’s fees are too

         high, without substance or addressing the facts of the Chapter 11 Cases.

                8.      The Debtors commenced the Chapter 11 Cases in the midst of a global pandemic

         that has ravaged the global economy and has had a particularly acute impact on the Debtors’ key

         customers in the airline and cruise industries. Against this backdrop, the Debtors and their

         advisors, including Latham, have worked under significant pressure to stabilize the Debtors’ global

         businesses, obtain financing to fund the Chapter 11 Cases, and obtain approval of and run a Court-

         approved sale process pursuant to the RSA.

                9.      Latham, for its part, has responded to these challenges by leveraging its broad

         knowledge base, depth in all required practice areas, and global expertise in an effort to minimize

         unnecessary or duplicative work. For example, where a specialized or unique issue has arisen

         during the course of the Chapter 11 Cases, Latham has relied on specialists in the subject matter

         for guidance. Although this results in an increase in the number of attorneys billing in a particular

         Compensation Period, the Debtors’ estates benefit from access to Latham specialists who can

         quickly answer questions or provide guidance without requiring members of the “core” Latham

         team to spend hours researching or attempting to familiarize themselves with subject areas in




27280479.1
                                                          5
                         Case 20-11835-JTD            Doc 556        Filed 11/02/20       Page 6 of 11




         which they have no expertise.6 At the same time, Latham has maintained a smaller core team that

         manages the Debtors’ chapter 11 process.7 This is exactly what the Debtors bargained for and

         expected when Latham was retained to lead the restructuring process.

                  10.     The Monthly Fee Application includes Latham’s detailed time entries summarizing

         the work performed by Latham during the Compensation Period. For the avoidance of doubt,

         however, additional detail regarding the work performed under certain task codes noted in the

         BMG Objection, and the importance of such work, is provided below:

                                  Asset Disposition. This task code includes time spent running a process for
                                   the sale of substantially all of the Debtors’ assets, including drafting and
                                   negotiating sale documents, deal structuring and analysis, reviewing and
                                   responding to diligence requests, engaging with potential bidders and
                                   preparing and negotiating non-disclosure agreements with the same, and
                                   other related tasks, as well as preparing and obtaining Court approval of the
                                   bidding procedures. This work has substantially benefited the Debtors’
                                   estates as evidenced by the entry of the Sale Order.

                                  Employment and Fee Applications. This task code includes time spent
                                   preparing and obtaining Court approval of retention applications for all of
                                   the Debtors’ advisors, including Latham, Greenhill & Co., LLC, Alvarez &
                                   Marsal     North     America,     LLC,     Prime    Clerk      LLC,     and
                                   PricewaterhouseCoopers LLP, all of which have been necessary to the
                                   effective administration of the Chapter 11 Cases and the sale process. This
                                   task code also includes time spent preparing and seeking approval of
                                   ordinary course professionals that are necessary to the Debtors’ ordinary
                                   course business operations. This task code includes a total of 9.9 hours in
                                   the aggregate spent by Latham in preparing the Monthly Fee Application.

                                  Financing and Cash Collateral. This task code includes time spent
                                   reviewing and negotiating financing documents and preparing and
                                   obtaining interim and final Court approval of the Debtors’ postpetition
                                   financing. The Debtors’ $80 million postpetition financing facility and $10
                                   million letter of credit facility have benefited their estates in that they have
                                   enabled the Debtors to pursue the value-maximizing sale process for the
                                   benefit of all stakeholders, while funding the continued operation of the

         6
             Indeed, 29 of the 67 attorney timekeepers included in the Monthly Fee Application billed fewer than five hours
             during the Compensation Period.
         7
             Just six of the 67 attorney timekeepers included in the Monthly Fee Application billed in excess of 100 hours
             during the Compensation Period.
27280479.1
                                                                 6
                         Case 20-11835-JTD            Doc 556        Filed 11/02/20       Page 7 of 11




                                   Debtors’ businesses, which would have been otherwise impossible without
                                   postpetition financing (and which, in turn, would have necessitated
                                   immediate liquidation).

                                  Litigation. This task code includes time spent, among other things,
                                   addressing litigation in connection with the Debtors’ postpetition financing
                                   and the bidding procedures, including responding to discovery requests
                                   from the Creditors’ Committee, conducting discovery, taking and defending
                                   depositions, and drafting responsive pleadings. As noted above, this work
                                   benefited the Debtors’ estates through the Debtors obtaining approval of the
                                   postpetition financing and bidding procedures over various objections and,
                                   eventually, the Sale Order.

                  11.     In its only specific allegation, BMG incorrectly claims that time spent by a Latham

         junior associate conducting research in connection with the Debtors’ contested equity trading

         motion over a number of days is “duplicative.” See BMG Objection ¶ 26. While the research was

         conducted over a period of days, that does not render these time entries “duplicative.” As the

         Court is aware, the issues litigated in that dispute were complex, the principles were not well-

         established in existing case law, and the analysis implicated both bankruptcy and tax issues. The

         Debtors submit that the time spent on this task was appropriate and was not duplicative.8

                  12.     For all of the above reasons, the Debtors respectfully submit that the BMG

         Objection should be overruled and the fees and expenses sought in the Monthly Fee Application

         be approved subject to the Compensation Procedures.




                                        [Remainder of page left intentionally blank]




         8
             Moreover, the Debtors submit that the case BMC cites on this point, In re Fleming Co., 304 B.R. 85, 93 (Bankr.
             D. Del. 2003), which involved a fee objection on the basis that, among other things, the case had been staffed
             “with a disproportionate number of senior personnel,” is simply inapplicable to a junior associate’s research.
27280479.1
                                                                 7
                     Case 20-11835-JTD   Doc 556     Filed 11/02/20   Page 8 of 11




         Dated: November 2, 2020         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                         /s/ Kara Hammond Coyle
                                         Michael R. Nestor (No. 3526)
                                         Kara Hammond Coyle (No. 4410)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         Email: mnestor@ycst.com
                                                 kcoyle@ycst.com
                                                 bfeldman@ycst.com

                                         -and-

                                         LATHAM & WATKINS LLP

                                         George A. Davis (admitted pro hac vice)
                                         Madeleine C. Parish (admitted pro hac vice)
                                         885 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 906-1200
                                         Facsimile: (212) 751-4864
                                         Email: george.davis@lw.com
                                                madeleine.parish@lw.com

                                         -and-

                                         Ted A. Dillman (admitted pro hac vice)
                                         Helena G. Tseregounis (admitted pro hac vice)
                                         Nicholas J. Messana (admitted pro hac vice)
                                         355 South Grand Avenue, Suite 100
                                         Los Angeles, California 90071
                                         Telephone: (213) 485-1234
                                         Facsimile: (213) 891-8763
                                         Email: ted.dillman@lw.com
                                                helena.tseregounis@lw.com
                                                nicholas.messana@lw.com

                                         Counsel for Debtors and Debtors in Possession




27280479.1
                                                 8
             Case 20-11835-JTD   Doc 556   Filed 11/02/20   Page 9 of 11




                                   EXHIBIT A

                            Correspondence with BMG




27280479.1
                       Case 20-11835-JTD          Doc 556       Filed 11/02/20     Page 10 of 11




From: Gerard Fox <gfox@gerardfoxlaw.com>
Sent: Thursday, October 15, 2020 3:32 PM
To: Dillman, Ted (LA) <Ted.Dillman@lw.com>
Subject: RE: Global Eagle Fee Objection

Global Eagle should provide for our client. They promised in front of a Federal District Court judge they intended to pay
us no matter what.

From: Ted.Dillman@lw.com <Ted.Dillman@lw.com>
Sent: Thursday, October 15, 2020 3:31 PM
To: Gerard Fox <gfox@gerardfoxlaw.com>
Subject: RE: Global Eagle Fee Objection

Very well.

Ted A. Dillman

LATHAM & WATKINS LLP
355 South Grand Avenue, Suite 100 | Los Angeles, CA 90071-1560
D: +1.213.891.8603 | M: +1.310.806.0774

From: Gerard Fox <gfox@gerardfoxlaw.com>
Sent: Thursday, October 15, 2020 3:30 PM
To: Dillman, Ted (LA) <Ted.Dillman@lw.com>
Subject: RE: Global Eagle Fee Objection

Set it for a hearing. Their fees are egregious.

From: Ted.Dillman@lw.com <Ted.Dillman@lw.com>
Sent: Thursday, October 15, 2020 2:44 PM
To: sjbellew@bellewllc.com; Gerard Fox <gfox@gerardfoxlaw.com>
Cc: mnestor@ycst.com
Subject: Global Eagle Fee Objection

Gerard and Sean,

Under the standard procedures included in the Bankruptcy Court’s Order (I) Establishing Procedures for Interim
Compensation and Reimbursement of Expenses of Professionals and (II) Granting Related Relief [Docket No. 262],
monthly fee applications only permit payment of 80% of the fees sought; 20% is held back to interim or final approval,
and payment of fees under a monthly fee application does not prejudice your client’s ability to object to the allowance
of interim or final fee applications.




                                                            1
                      Case 20-11835-JTD           Doc 556         Filed 11/02/20     Page 11 of 11

In light of this, please let me know if your client will consent to the payment of Latham’s fees under the interim
compensation order. As noted, your client’s ability to object to allowance of fees at the interim or final fee application
stage is preserved. We will otherwise set this matter for hearing. Thank you.

Regards,
Ted

Ted A. Dillman

LATHAM & WATKINS LLP
355 South Grand Avenue
Los Angeles, CA 90071-1560
Direct Dial: +1.213.891.8603
Mobile: +1.310.806.0774
Fax: +1.213.891.8763
Email: ted.dillman@lw.com
Bio: Attorney Profile
http://www.lw.com

_________________________________

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the
intended recipient. Any review, disclosure, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies including any
attachments.

Latham & Watkins LLP or any of its affiliates may monitor electronic communications sent or received by our networks
in order to protect our business and verify compliance with our policies and relevant legal requirements. Any personal
information contained or referred to within this electronic communication will be processed in accordance with the
firm's privacy notices and Global Privacy Standards available at www.lw.com.




                                                              2
